Citation Nr: 1625652	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  03-26 984	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Mother


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1966 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2001 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2005, the Veteran and his mother testified at the St. Petersburg RO before a Decision Review Officer.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's current degenerative disc disease of the lumbar spine is at least as likely as not related to his diagnosed degenerative disc disease of the lumbar spine in service.


CONCLUSION OF LAW

The criterion for service connection for degenerative disc disease of the lumbar spine is met.  38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).





	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 
 
Since the Board is granting the Veteran's appeals for service connection degenerative disc disease of the lumbar spine there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.

Merits

The Veteran has the current disability of degenerative disc disease of the lumbar spine as diagnosed most recently by an orthopedic surgeon in a May 2013 VA treatment note.  

The Veteran has submitted an "X-Ray Record" dated June 28, 1969, which documents a finding of degenerative arthritis.  The Board likewise finds that the evidence demonstrates the Veteran had an in-service diagnosis of degenerative joint disease of the lumbar spine. Thus, there is evidence of an in service injury to the back.  

Turning to the final component for direct service connection, the Board notes that the Veteran submitted a July 2014 "Memo" from The American Legion wherein a Medical Doctor reviewed the pertinent medical evidence and found that it is more likely than not that the Veteran's in service back injury with findings during service of degenerative arthritis of the spine did not resolve prior to a motor vehicle accident which occurred 1.5 years following separation.  To the extent that additional injury to the back was sustained during the motor vehicle accident, the appropriate level of compensation is a determination to be made after service connection is established. Thus, as all the elements of service connection have been met, the Board finds that service connection for the degenerative disc disease of the lumbar spine is warranted.
 


ORDER

Entitlement to service connection for degenerative joint disease of the lumbar spine is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


